Affirmed and Majority and Dissenting Opinions filed March 29, 2022.




                                       In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00148-CV

          ROBERTO ALONZO AND NEW PRIME, INC., Appellants

                                         V.
        CHRISTINE JOHN AND CHRISTOPHER LEWIS, Appellees

                     On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-44841

                            DISSENTING OPINION

      I agree with the majority’s resolution of all issues except the sufficiency
challenges to the jury’s award of $300,000 to Christopher Lewis for mental anguish.
I would hold that the evidence is legally insufficient. Because the majority does not,
I respectfully dissent.
                                         ***
      The majority distracts from the lack of evidence related to Lewis’s mental
anguish by focusing on evidence of (1) John’s pain and mental anguish and (2)
Lewis’s past physical pain. Neither of these exercises is permissible.

      We must evaluate the mental anguish of each plaintiff separately. See Serv.
Corp. Int’l v. Guerra, 348 S.W.3d 221, 231–33 (Tex. 2011) (analyzing evidence of
mental anguish separately for daughters of a decedent and a widow who alleged
mishandling of corpse). And, evidence of Lewis’s physical pain is “not relevant to
the jury’s award of mental anguish” damages because the jury provided separate
awards for physical pain and mental anguish. See Katy Springs & Mfg., Inc. v.
Favalora, 476 S.W.3d 579, 595–96 (Tex. App.—Houston [14th Dist.] 2015, pet.
denied).

      “Generally, an award of mental anguish damages must be supported by direct
evidence that the nature, duration, and severity of mental anguish was sufficient to
cause, and caused, either a substantial disruption in the plaintiff’s daily routine or a
high degree of mental pain and distress.” Guerra, 348 S.W.3d at 231. There must
be an evidentiary basis for the amount of mental anguish damages; a jury cannot
simply pick a number and put it in the blank. Critical Path Res., Inc. v. Cuevas, 561
S.W.3d 523, 562 (Tex. App.—Houston [14th Dist.] 2018, pet. granted, judgm’t
vacated w.r.m.).

      Just because Lewis’s daily routine might have changed—sometimes sleeping
in a separate bed from John—does not mean that his mental anguish “caused . . . a
substantial disruption” in his daily routine. Lewis testified that they sleep in separate
beds to avoid John having a pain episode, not because of Lewis’s own mental
condition.



                                           2
      A single medical-assessment form, completed two weeks after the accident,
that states his “pain” caused him to be more depressed, tense, or anxious, does not
establish the “nature, duration, and severity” of mental anguish to justify the jury’s
$300,000 award. See Guerra, 348 S.W.3d at 232 (“[G]eneralized, conclusory
descriptions of how an event affected a person are insufficient evidence on which to
base mental anguish damages”; holding there was insufficient evidence when there
was evidence the plaintiff was “devastated” and had lots of sleepless nights, and it
was the “hardest thing” she had gone through in her life). Testimony that John’s
condition “affects our intimacy” or causes difficulty being “passionate and
affectionate” is similarly vague and not direct evidence of the nature, duration, and
severity of mental anguish. The pre-printed form indicates that Lewis’s “pain”
interfered with his daily routine. But evidence that pain disrupted Lewis’s daily
routine for some indeterminable amount of time is not evidence to support the jury’s
$300,000 award for mental anguish damages when the jury awarded separate
amounts for physical pain and mental anguish.

      In sum, there is no direct evidence that any mental anguish caused a
substantial disruption in Lewis’s daily routine or a high degree of mental pain and
distress. I would modify the trial court’s judgment to reduce the damages awarded
to Lewis by $300,000 and affirm the judgment as modified.




                                       /s/       Ken Wise
                                                 Justice


Panel consists of Justices Wise, Bourliot, and Zimmerer. (Zimmerer, J., majority).




                                             3